F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              NOV 10 1997
                             FOR THE TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

    MICHAEL SEAN EDMOND,

                Plaintiff-Appellant,

    v.
                                                           No. 96-1536
    ATHLETE’S FOOT GROUP,                              (D.C. No. 96-S-2208)
                                                            (D. Colo.)
                Defendant-Appellee.




                             ORDER AND JUDGMENT *



Before BALDOCK, BARRETT, and MURPHY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




*
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Michael Sean Edmond appeals the district court’s dismissal

of his civil rights complaint alleging that defendant The Athlete’s Foot Group, Inc.

discriminatorily discharged him from its employ based on his race. The district court

construed Mr. Edmond’s pro se complaint as an action pursuant to Title VII of the

Civil Rights Acts of 1964 and 1991, 42 U.S.C. §§ 2000e-2000e-17. Finding that Mr.

Edmond had failed to exhaust his administrative remedies, the district court

dismissed sua sponte his complaint pursuant to Fed. R. Civ. P. 12(h)(3) for lack of

subject matter jurisdiction and pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure

to state a claim on which relief may be granted. Mr. Edmond also appeals the district

court’s denial of his motion to strike filing fee. We exercise jurisdiction pursuant

to 28 U.S.C. § 1291, affirm in part, reverse in part, and remand for further

proceedings.

      Subject matter jurisdiction may be raised sua sponte by the court at any time

during the course of the proceedings. See McAlester v. United Airlines, Inc., 851

F.2d 1249, 1252 (10th Cir. 1988). Exhaustion of administrative remedies is a

jurisdictional prerequisite to filing Title VII claims in federal court. See Khader v.

Aspin, 1 F.3d 968, 970 (10th Cir. 1993). “The existence of proper subject matter

jurisdiction is a question of law which we review de novo.” Id. at 971.

      Mr. Edmond filed this suit in federal district court on September 19, 1996. By

his own admission, his charge before the EEOC was “recently just filed” and still


                                         -2-
pending at the time he filed his complaint. See R. Vol. I, tab 3 at 5. On October 23,

1996, the EEOC dismissed Mr. Edmond’s claims and issued a right to sue letter. On

October 31, 1996, eight days later, the district court dismissed Mr. Edmond’s

complaint, concluding that because he had not exhausted his administrative remedies,

the court lacked subject matter jurisdiction. See Jones v. Runyon, 91 F.3d 1398,

1399 n.1 (10th Cir. 1996) (holding that the administrative process of filing with the

EEOC (as opposed to whether the filing is timely) remains a jurisdictional

prerequisite to initiating suit in federal court), cert. denied, 117 S. Ct. 1243 (1997).

For the following reasons, we vacate that portion of the district court’s judgment

dismissing Mr. Edmond’s claims for lack of subject matter jurisdiction and remand

the case for further proceedings.

      From the record, it is clear that at the time the district court entered its

dismissal order, Mr. Edmond had neither informed the district court of a change in

the status of his EEOC charge nor amended his complaint to allege exhaustion.

Nonetheless, in deference to Mr. Edmond’s status as a pro se litigant, see Haines v.

Kerner, 404 U.S. 519, 520-21 (1972), and in light of his exhaustion prior to the entry

of judgment, we conclude that the district court’s determination that it lacked subject

matter jurisdiction to entertain Mr. Edmond’s claims should be revisited. In so

doing, we intend no comment on the merits of Mr. Edmond’s claims.




                                          -3-
      Mr. Edmond also contends that the district court erred in requiring him to pay

a filing fee. On September 19, 1996, the district court granted Mr. Edmond leave to

proceed in forma pauperis pursuant to the Prison Litigation Reform Act of 1995

(PLRA), 28 U.S.C. § 1915 (West Supp. 1997). PLRA requires a prisoner bringing

a civil action to pay the full amount of the filing fee. See id. § 1915(b)(1). In the

event a prisoner is unable to pay the full amount of the fee, an initial partial fee is

assessed followed by monthly installments on the balance until the fee is paid in full.

See id. § 1915(b)(2). Pursuant to the certified copy of his trust account filed with

his motion to proceed in forma pauperis, the court assessed Mr. Edmond an initial

partial filing fee. Mr. Edmond filed a motion to strike the filing fee, alleging

indigency. Because the district court determined that Mr. Edmond had shown cause

as to why he could not pay the initial partial filing fee, the court allowed him to

proceed, noting that he remained obligated to pay the fee through monthly

installments.

      On appeal, Mr. Edmond continues to argue that because he is currently

incarcerated and indigent the district court should not have assessed any filing fee.

In so doing, Mr. Edmond misunderstands PLRA’s purpose and requirements. See

Shabazz v. Parsons, ___ F.3d ___, No. 97-6025, 1997 WL 650958, at *2-3 (10th Cir.

Oct. 21, 1997) (holding the application of PLRA fee provisions to indigent prisoners

not in violation of constitutional rights). Although he cannot be denied access to the


                                         -4-
courts because of his inability to pay the initial partial filing fee, see 28 U.S.C. §

1915(b)(4), the district court was correct in assessing the fee and advising Mr.

Edmond that he remains obligated to pay the full filing fee “when funds exist,” id.

§ 1915(b)(1). 1

      Accordingly, we VACATE the judgment of the district court dismissing Mr.

Edmond’s Title VII claims for lack of subject matter jurisdiction, and REMAND for

further proceedings consistent with this order and judgment. In all other respects,

the judgment of the district court is AFFIRMED.



                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




1
       We also remind Mr. Edmond that pursuant to the district court’s order of
December 12, 1996, he was granted permission to proceed on appeal without payment of
the $58.00 initial partial payment on the $105.00 appellate filing fee. We note that Mr.
Edmond has not made a monthly payment since June 13, 1997, and has not responded to
this court’s show cause order of July 23, 1997. We therefore continue to advise Mr.
Edmond that he remains obligated to pay the full $105.00 fee in monthly payments
whenever he has funds available.

                                          -5-